Citation Nr: 0700094	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from May 1972 to November 
1972, from December 1972 to September 1974, and from 
September 1990 to July 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 RO rating 
decision that granted service connection and assigned an 
initial 30 percent rating for dysthymic disorder, effective 
March 2, 2001.  The veteran filed a Notice of Disagreement 
(NOD) in July 2003, and the RO issued a Statement of the Case 
(SOC) in November 2003. The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board) in December 
2003.

In May 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.
 
As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).

In a September 2004 decision, the Board determined that an 
initial rating of 50 percent rating for dysthymic disorder, 
effective March 2, 2001, was warranted. The Board then 
remanded the matter of a higher rating to the RO, via the 
Appeals Management Center (AMC).  After accomplishing the 
requested development, the RO denied the claim for an initial 
rating greater than 50 percent (as reflected in a December 
2005 Supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

The veteran and his representative have submitted letters 
from physicians that, according to the veteran in his August 
2006 letter "show a tend from 4/5/04 through 8/7/06" of a 
worsening psychiatric condition.  One of these letters is a 
June 2006 letter from a VA staff psychiatrist who indicated 
that the veteran "has been unable to maintain employment 
because of his psychiatric condition."  This is significant 
because there was previously no evidence of such occupational 
impairment, an important factor in evaluating psychiatric 
disabilities under the General Rating Formula for rating 
mental disorders including dysthymic disorder (DC 9433) under 
38 C.F.R. § 4.130 (2006).

The Board also notes that the veteran's most recent VA 
examination was in October 2003, and the veteran's Global 
Assessment of Functioning (GAF) at that time was 60, with 
prior and subsequent GAF scores in the 50s other than a GAF 
of 20 at the time of December 2004 VA inpatient care when the 
veteran experienced an acute exacerbation of his dysthymic 
disorder that resolved by the time of his discharge four days 
later when his GAF was 50.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  According to DSM-IV, a GAF score between 51 and 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.

In addition, the veteran's representative, in asking for a 
higher initial rating than 50 percent in the January 2006 
Statement of Accredited Representative in Appealed Case (VA 
Form 646) requested, in the alternative, that the veteran be 
afforded an examination to determine the severity of his 
disability with an opinion as to whether his current mental 
condition impedes him from sustaining gainful employment (p. 
2).  As there has now been additional evidence submitted 
indicating, albeit in a conclusory fashion, that the veteran 
is unable to maintain employment because of his psychiatric 
disability, the Board finds that a new VA examination is 
warranted to determine the degree to which the veteran's 
dysthymic disorder has worsened recently, including a current 
GAF score, to be followed by readjudication of his claim for 
an initial rating higher than 50 percent in light of this new 
evidence.

Accordingly, the RO should arrange for the veteran to undergo 
a VA mental disorders examination at an appropriate VA 
medical facility. The veteran is hereby advised that failure 
to report to any scheduled examination(s), without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a higher 
initial rating for dysthymic disorder.  In adjudicating the 
claim for a higher initial rating for a dysthymic disorder, 
the RO must document its specific consideration of whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is appropriate.

As a final matter, the Board further points out that 
statements of the veteran, his representative, and the VA 
physician indicating that his psychiatric disorder renders 
him unemployable constitute an informal claim for a total 
disability rating based on individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (when a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and also submits evidence of unemployability, VA must 
consider a claim for a TDIU).  That claim has not yet been 
adjudicated.  Although the veteran is currently ineligible 
for such a rating on a schedular basis because his single 
disability is rated 50 percent, see 38 C.F.R. § 4.16(a), his 
entitlement to such a rating on an extra-schedular basis must 
also be considered where there is evidence of unemployability 
by reason of a service-connected disability.  See 38 C.F.R. 
§ 4.16(b).  The Board also notes that the issue for 
consideration on remand will be whether the veteran is 
entitled to a higher initial rating under the General Rating 
Formula, and the next highest available rating is 70 percent.  
See 38 C.F.R. § 4.130.  If the veteran is deemed entitled to 
such a rating, he will meet the percentage requirement for a 
TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  

Given these facts, and the fact that the evidence pertaining 
to the veteran's unemployability concerns his dysthymic 
disorder, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claim for a higher initial 
rating for dysthymic disorder, and that the claims should be 
considered together.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  

If the claim for a TDIU is denied, the RO should provide 
separate notice of the denial, and afford the veteran the 
opportunity to perfect an appeal as to that issue.  The Board 
further points out to the veteran that, if he wishes to 
pursue an appeal of any issue not currently in appellate 
status-specifically, the claim for a TDIU-a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Although, without a perfected appeal, the TDIU claim is not 
properly before the Board, for the sake of efficiency, the 
RO's notice letter to the veteran, and the examiner's 
comments should include reference to the matter of the 
veteran's unemployability due to the disability under 
consideration.  

Accordingly, the appeal is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matter of entitlement to an initial 
rating in excess of 50 percent for 
dysthymic disorder, to include evidence 
that pertains to his employability.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
mental disorders examination by a VA 
psychiatrist, at an appropriate VA 
medical facility.
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of depression, panic attacks, difficulty 
in understanding complex commands, 
impaired memory, impaired judgment, 
speech, impulse control and/or thought 
processes, neglect of personal hygiene 
and appearance, suicidal ideation; 
spatial, time, or place disorientation, 
and delusions or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of GAF 
score for the present and for the past 
year, as well as an explanation of what 
each score means.  The examiner should 
also comment upon the impact of the 
veteran's dysthymic disorder on his 
employability, considering and 
specifically addressing the June 2006 VA 
physician's comment.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher initial rating for dysthymic 
disorder and should also adjudicate the 
claim for a TDIU in light of all 
pertinent evidence and legal authority.

7.  If the claim for a TDIU is denied, the 
veteran and his representative must be 
separately notified of the denial and 
advised of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that to 
obtain appellate jurisdiction of an issue 
not currently in appellate status, a 
timely appeal (an NOD, and, after issuance 
of an SOC, a substantive appeal) must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to do so, the veteran should perfect 
an appeal of the claim for entitlement to 
a TDIU, if desired, as soon as possible to 
avoid unnecessary delay in the 
consideration of the appeal.  

8.  If the claim for a higher initial 
rating for dysthymic disorder remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response.

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU, or the 
time period for doing so has expired, 
whichever occurs first.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


